Citation Nr: 9912342	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-27 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to a higher rating for a service-connected 
right shoulder disability, currently evaluated 10 percent 
disabling.

2.  Entitlement to a higher rating for a service-connected 
left shoulder disability, currently evaluated 10 percent 
disabling. 

3.  Entitlement to a higher rating for a service-connected 
right ankle and foot disability, currently evaluated 10 
percent disabling.  

4.  Entitlement to a higher rating for a service-connected 
left ankle and foot disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision which in pertinent part, 
granted service connection and a 10 percent rating for 
traumatic arthritis of the shoulders and feet; the veteran 
appealed for higher ratings.  A personal hearing was held 
before an RO hearing officer in October 1996.  In a May 1997 
decision, the hearing officer recharacterized the service-
connected disabilities and assigned separate 10 percent 
ratings for each of the following:  a right shoulder 
disability, a left shoulder disability, a right ankle and 
foot disability, and a left ankle and foot disability.  A 
Board hearing was requested and scheduled, but the veteran 
failed to report for such hearing.

In an April 1995 decision, service connection was established 
for tinea manus, with a noncompensable evaluation.  The 
veteran was notified of this decision in April 1995, and he 
did not timely appeal.  In June 1996, the veteran submitted a 
claim for an increased rating for tinea manus.  The veteran 
presented testimony regarding this issue at an October 1996 
RO hearing, and in a May 1997 decision, the hearing officer 
granted a 10 percent rating for service-connected tinea 
manus.  By a letter dated in June 1997, the veteran's 
representative said that the veteran was satisfied with the 
evaluation currently assigned for tinea manus, effectively 
withdrawing the claim on this issue.  Such issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).

Finally, the Board notes that in his October 1996 RO hearing 
testimony, the veteran appears to be raising a claim for 
service connection for a skin condition of the groin and 
feet.  Such issue is not in appellate status and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
(including arthritis and postoperative residuals of 
subacromial decompression with distal clavicle excision) 
produces impairment which does not exceed that for malunion 
of the clavicle; the right arm can be raised well above the 
shoulder level. 

2.  The veteran's service-connected left shoulder disability 
(including arthritis and postoperative residuals of 
subacromial decompression with distal clavicle excision) 
produces impairment which does not exceed that for malunion 
of the clavicle; the left arm can be raised well above the 
shoulder level. 

3.  The veteran's service-connected right ankle and foot 
disability is manifested by 
minor degenerative changes and marked limitation of motion of 
the ankle.

4.  The veteran's service-connected left ankle and foot 
disability is manifested by minor degenerative changes and 
marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.25, 4.71a, Codes 5003, 5010, 
5201, 5203 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.25, 4.71a, Codes 5003, 5010, 
5201, 5203 (1998).

3.  The criteria for a rating of 20 percent for a right ankle 
and foot disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1998).

4.  The criteria for a rating of 20 percent for a left ankle 
and foot disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1973 to 
December 1994.  

A review of the veteran's service medical records shows that 
he was treated for a bilateral shoulder injury with 
subsequent bilateral shoulder bursitis, tendonitis, 
degenerative joint disease, rotator cuff pathology, and 
impingement syndrome.  He was also treated for bilateral 
tarsalgia.  In June 1994, he underwent arthroscopic 
subacromial decompression with distal clavicle excision of 
the right shoulder, and in September 1994 the same procedure 
was performed on his left shoulder.  In a report of medical 
history dated in November 1994, for his service retirment 
examination, the veteran reported a history of shoulder pain 
and arthritis; the reviewing examiner noted that the veteran 
gave a history of arthritis of the shoulders and feet.  On 
clinical evaluation for the November 1994 retirement 
examination, the upper and lower extremities and feet were 
normal.

Private medical records dated from 1989 (during service) to 
1995 reflect treatment for shoulder pain and a skin 
condition.

VA outpatient treatment records dated from 1992 (during 
service) to 1996 reflect treatment for complaints of 
occasional bilateral foot, shoulder, and low back pain.  Such 
complaints were variously diagnosed as seronegative 
spondyloarthropathy or seronegative arthritis. 

In an April 1995 decision, the RO established service 
connection for traumatic arthritis of the shoulders and feet, 
with a 10 percent rating; the veteran appealed for a higher 
rating.

At an October 1996 RO hearing, the veteran stated that he had 
shoulder pain when he performed tasks while raising his arms 
over his head.  He said his shoulders sometimes felt as if 
they locked.  He said weather changes affected his joints.  
He reported frequent shoulder pain and limitation of motion, 
and bilateral dorsal foot pain and ankle swelling.  He 
reported increased swelling of the ankles after standing for 
prolonged periods.  He said he took medication for arthritis.

At an October 1996 VA examination of the shoulders, the 
veteran complained of shoulder pain which was dull at rest 
and aggravated with lifting, sawing, or paddling a canoe.  He 
reported easy fatigability, and said he performed physical 
therapy at home.  He said his pain was located in the deltoid 
area.  On examination, there was no swelling or deformity 
other than well-healed, non-tender punctate scars located in 
the lateral aspects of the deltoid and in the medial aspect 
of the deltoid bilaterally.  The shoulders were tender over 
the lateral surface of the deltoid area, extending across the 
acromioclavicular (AC) joint bilaterally.  Range of motion of 
the right shoulder was as follows:  forward flexion from 0 to 
155 degrees, external rotation from 0 to 90 degrees, internal 
rotation from 0 to 10 degrees, abduction from 0 to 160 
degrees, and adduction from 0 to 20 degrees.  Range of motion 
of the left shoulder was as follows:  forward flexion from 0 
to 155 degrees, external rotation from 0 to 90 degrees, 
internal rotation from 0 to 10 degrees with pain, abduction 
from 0 to 160 degrees with pain at the endpoint, and 
adduction from 0 to 20 degrees with pain at the endpoint.  
The veteran reported that at the end of the day he had 
fatigue, pain, and only half as much range of motion of the 
shoulders.  The diagnosis was status post bilateral rotator 
cuff tears with subsequent bilateral subacromial 
decompression with distal clavicle resection.  

An October 1996 VA X-ray study of the right shoulder showed 
an atypical appearance of the AC joint, shortening of the 
distal clavicle with a small ossification in the soft tissues 
between the acromion and the clavicle, increased AC joint 
space, and the remainder of the glenohumeral joint appeared 
intact.  An X-ray study of the left shoulder showed a normal 
glenohumeral joint, an atypical AC joint, with widened joint 
space, and enlargement of the coracoid.  The examiner opined 
that there was an atypical appearance of both AC joints, 
which the examiner felt was a normal variant with accessory 
ossification sites in the AC joint space. 

At an October 1996 VA examination of the ankles, the veteran 
reported a history of repeated ankle sprains.  He complained 
of right ankle pain and said he had ankle swelling at the end 
of the day.  He reported instability on uneven surfaces, and 
said he fell once a month when his right ankle gave out.  His 
complaints referable to the left ankle were similar to those 
regarding the right ankle, except that he said he fell once 
every two months when his left ankle gave out.  He said his 
pain was located over the lateral malleolus, bilaterally, and 
extended to the forefoot, and was aggravated by climbing 
stairs and hills and by skiing.  On examination, there was 
bilateral mild swelling of the lateral malleolus area without 
ecchymosis.  The area was tender to palpation, his gait was 
normal, and there was no gross deformity present on visual 
inspection or palpation.  Range of motion of the right ankle 
was as follows:  dorsiflexion to 20 degrees, plantar flexion 
to 10 degrees, inversion to 15 degrees, and eversion to 15 
degrees.  Pain was reported at the endpoints of these 
motions.  Range of motion of the left ankle was as follows:  
dorsiflexion to 30 degrees, plantar flexion to 12 degrees, 
inversion to 15 degrees and eversion to 15 degrees.  He 
reported pain, fatigue, and swelling of the ankles at the end 
of each day, and said that at the end of the day his range of 
motion was reduced in both ankles.  The diagnosis was chronic 
ankle sprain bilaterally with questionable degenerative joint 
disease.

An X-ray study of the right ankle showed an intact ankle 
mortise, some irregularity of the distal right fibula without 
evidence for acute fracture, and minor degenerative changes 
in the anterior tibiotalar joint.  An X-ray study of the left 
ankle showed preservation of the ankle mortise, flecks of 
calcification at the distal medial malleolus which might 
represent sequelae of previous trauma, with otherwise normal 
density, and there were minor degenerative changes at the 
talonavicular joint space.  The diagnostic impression was no 
evidence for acute injury.

In a May 1997 decision, the RO assigned a 10 percent rating 
for each of the following disabilities:  a right shoulder 
disability, a left shoulder disability, a right ankle and 
foot disability, and a left ankle and foot disability.


II.  Analysis

The veteran's claim for ratings higher than 10 percent for 
service-connected right shoulder disability, left shoulder 
disability, right ankle and foot disability, and left ankle 
and foot disability are is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.	Increased Ratings for a Right Shoulder Disability and a 
Left Shoulder Disability 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

A 20 percent evaluation is warranted for limitation of motion 
of either arm when motion is limited to shoulder level.  This 
is the minimum rating under this code.  38 C.F.R. § 4.71a, 
Code 5201.  When these requirements are not shown, a zero 
percent rating is assigned.  38 C.F.R. § 4.31.

The 1996 VA examination indicates that the bilateral shoulder 
disability is manifested by pain, and that the veteran is 
able to raise both arms far above his shoulders.  Abduction 
of each arm could be performed to 160 degrees, which is only 
slightly less than full abduction to 180 degrees.  See 
38 C.F.R. § 4.71, Plate I.  The presence of arthritis plus at 
least some limitation of motion supports a 10 percent rating 
per shoulder under Codes 5003 and 5010.  However, motion of 
the arms would have to be limited to shoulder level for a 
higher rating of 20 percent per shoulder under Code 5201, and 
such has not been shown. Despite the veteran's assertions 
that he only has half as much range of motion of the 
shoulders at the end of the day, there is no medical evidence 
showing additional limitation of motion due to pain on use or 
during flare-ups to such an extent that pain results in 
limitation of motion of the arms to the shoulder level.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 6 Vet. App. 321 
(1995).  Accordingly, an increased rating is not warranted 
under Code 5201. 

The RO has rated the veteran's right and left shoulder 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
which applies to impairment of the scapula or clavicle, and 
has assigned 10 percent ratings for each shoulder.   
Diagnostic Code 5203 provides for a 10 percent rating for 
malunion or nonunion without loose movement of the clavicle 
or scapula of either arm.  When there is impairment of the 
clavicle or scapula with nonunion and loose movement, a 20 
percent rating is assigned.  

Medical evidence demonstrates that the distal clavicles of 
both shoulders were excised during service.  While this may 
be analogous to malunion of the clavicles, such supports only 
a 10 percent rating per shoulder under Code 5203.  There is 
no evidence of nonunion of the clavicle or scapula, with 
loose motion, in either shoulder.  Thus higher ratings of 20 
percent per shoulder are not warranted under this code.

As the preponderance of the evidence is against the claims 
for higher ratings for the service-connected right and left 
shoulder disabilities, the benefit-of-the-doubt doctrine does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.	Increased Ratings for a Right Ankle and Foot Disability 
and a Left Ankle and Foot Disability 

As noted, arthritis is rated on the basis of limitation of 
motion of the affected joints.  38 C.F.R. § 4.71a, Codes 5003 
and 5010.

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle, and a maximum 20 percent rating is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Code 5271.

The RO has assigned a 10 percent rating for the right ankle 
and foot disability and a 10 percent rating for the left 
ankle and foot disability under the above codes.

Recent medical evidence shows that the bilateral ankle 
disabilities are manifested by pain, swelling, minor 
degenerative changes, and limitation of plantar flexion.  On 
VA examination in October 1996, range of motion of the right 
ankle was as follows:  dorsiflexion to 20 degrees and plantar 
flexion to 10 degrees.  Range of motion of the left ankle was 
as follows:  dorsiflexion to 30 degrees and plantar flexion 
to 12 degrees.  Motion of the right ankle was limited by 
pain.  The veteran said his ankle range of motion was further 
reduced at the end of each day.  The veteran currently has 
full range of motion in dorsiflexion, and marked limitation 
of plantar flexion.  See 38 C.F.R. § 4.71, Plate II, 
describing ordinary ankle motion as 0 degrees to 20 degrees 
of dorsiflexion and 0 degrees to 45 degrees of plantar 
flexion.  Higher ratings, to 20 percent, are therefore 
warranted under Code 5271 for the right and left ankle and 
foot disabilities.  This is the maximum rating available 
under this code.  For an even higher rating (30 percent), the 
ankle would have to be ankylosed (i.e., fused or immobilized) 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees (Code 5270).  
The veteran does not have true ankylosis, or fusion, of the 
ankle joints, and such code is not for application.

The Board finds that the medical evidence supports a 20 
percent rating for the service-connected right ankle and foot 
disability, and a 20 percent rating for the service-connected 
left ankle and foot disability under Code 5271.  The Board 
has applied the benefit-of-the-doubt rule in making this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

A higher rating for a right shoulder disability is denied.

A higher rating for a left shoulder disability is denied.

A higher rating, to 20 percent, for a right ankle and foot 
disability is granted.

A higher rating, to 20 percent, for a left ankle and foot 
disability is granted.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

